Citation Nr: 1029665	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a medial meniscus tear 
of the left knee.

2.  Entitlement to service connection for a lateral meniscus tear 
of the right knee with chondromalacia.

3.  Entitlement to service connection for left ankle arthralgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's brother-in-law


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985 and 
from July 1986 to November 1989.  Service has also been reported 
from July 1990 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In November 2007, the Board remanded the above captioned claims 
for further development.  Specifically, the Board directed the RO 
to attempt to obtain any and all service treatment records, 
including clinical records, during the reported period of active 
service from July 1990 to August 1991.  This development was to 
include efforts to contact the 187th Medical Battalion 
Headquarters after the proper address was ascertained, if 
possible.

In December 2007, a request was initiated for clinical records 
and active duty inpatient clinical records for the Veteran's left 
knee, dated from July 1990 to August 1991, from the 187th Medical 
Battalion Headquarters.  In January 2008, the response was that 
"the allegation has been investigated and the following results 
were found: no search possible because [the] name of the hospital 
[was] not available."

During the September 2007 Board hearing, the Veteran testified 
that he received treatment at Brooke Army Medical Center in San 
Antonio, Texas.  The 187th Medical Battalion Headquarters is 
located in Fort Sam Houston, San Antonio, Texas, as is Brooke 
Army Medical Center.  As such, the Board found that the RO did 
not substantially comply with the directives of the November 2007 
remand in attempting to obtain clinical records pertinent to the 
claims on appeal.  Thus, in April 2009, the Board remanded the 
Veteran's claims and directed the RO to make another attempt to 
obtain the Veteran's treatment records.

A review of the Veteran's claims file demonstrated that the RO 
submitted a request to the Brooke Army Medical Center, Fort Sam 
Houston, for all of the Veteran's treatment records from July 
1990 to August 1991.  The name listed by the RO on the request 
for the records errantly transposed the Veteran's first and 
middle names.  The RO received a response that there was "no 
record of any patient [with] this name/[social security 
number]."

In June 2009, the RO submitted a request to the National 
Personnel Records Center (NPRC) for clinical inpatient treatment 
records of a "left knee condition," dated from July 1, 1990 to 
August 31, 1991, from the 187th Medical Battalion at Fort Sam 
Houston, San Antonio.  NPRC replied that a response could only be 
generated for record requests that were wholly within a given 
calendar year.  As such, the RO submitted a second request, 
limiting the time frame to January 1, 1991 to December 31, 1991.  
In January 2010, NPRC responded that "searches of Ft. Sam 
Houston for 1991 were conducted, but no clinical record was 
located."  The RO did not submit a second request for treatment 
records dated from July to December 1990. 

Based on the above, the Board finds that the RO did not 
substantially comply with the directives of the April 2009 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that compliance is neither optional nor discretionary).  
Specifically, the RO used the wrong name to request records from 
Brooke Army Medical Center.  Moreover, after being informed by 
NPRC that requests for records should be confined to one calendar 
year, the RO only submitted a second request for treatment 
records dated in 1991.  The Board's April 2009 remand directed 
the RO to attempt to obtain records from July to December 1990.  
Where the remand orders of the Board are not fully implemented, 
the Board itself errs in failing to insure compliance.  Id.  As 
such, the Board finds that another remand is required for further 
development in compliance with the directives of the September 
2007, April 2009, and this remand. 

Additionally, in a July 2010 appellate brief, the Veteran's 
representative contended that the Veteran was in the Reserves 
from July 1990 to August 1991.  As such, the representative 
asserted that the RO should attempt to obtain records from the 
appropriate State's Adjutant General's office.  After a review of 
the Veteran's claims file, it is unclear in what capacity the 
Veteran served from July 1990 to August 1991, if at all.  A 
request for the Veteran's Reserve or National Guard records has 
not been undertaken.  In order to comply with VA's duty to 
assist, the Board finds that the RO must attempt to obtain the 
Veteran's Reserve and/or National Guard records from the 
appropriate agency.

Further, the representative contended that the Veteran was 
treated at Camp Roberts, Fort Bliss, and William Beaumont 
Hospital, and that no effort had been undertaken to obtain 
treatment records from these facilities.  Contrary to the 
representative's contention, in October 2006, the RO sent a 
letter to William Beaumont Army Medical Center in El Paso, Texas, 
requesting any and all of the Veteran's treatment records; a 
negative response was received.  A review of the Veteran's claims 
file did not indicate that the RO issued requests for clinical 
treatment records from either Camp Roberts or Fort Bliss.  As 
such, the Board also finds that the RO must attempt to obtain 
such records from both of these facilities.

Accordingly, the case is remanded for the following action:

1.  Using the Veteran's correct name, the RO 
must attempt to obtain all of the Veteran's 
clinical treatment records from Brooke Army 
Medical Center in Fort Sam Houston, San 
Antonio, Texas, concerning the time period of 
July 1990 to August 1991.

2.  The RO must also submit a request to NPRC 
for any and all of the Veteran's clinical 
treatment records, dated from July to 
December 1990, from Brooke Army Medical 
Center in Fort Sam Houston, San Antonio, 
Texas.

3.  The RO must request that the Veteran 
identify a time frame as to when he received 
treatment at Camp Roberts and Fort Bliss.  
The RO must submit a request to the 
appropriate agency for any and all of the 
Veteran's clinical records from the relevant 
medical facilities at Camp Roberts and Fort 
Bliss for the time period provided by the 
Veteran.

4.  The RO must submit a request to the 
appropriate agency to obtain the Veteran's 
Reserve or National Guard personnel and 
treatment records, dated from July 1990 to 
August 1991.

5.  All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to obtain 
the identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim, 
and (d) that he is ultimately responsible for 
obtaining and submitting these records for 
consideration.  The Veteran must then be 
given an opportunity to respond.

6.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

